ON REHEARING
This case comes once more before the Court for hearing on defendant’s motion for attorney fees and costs, and plaintiff’s counsel’s motion for reconsideration of the prior order dismissing class claims, dated January 23, 1978. A hearing was held March 16, 1978, and all involved counsel were present.
We will first take up the motion for fees and costs. Since plaintiff has vanished, defendant seeks to recover fees and costs from her former counsel. Yet first the court must determine whether defendant is entitled to recover fees and costs. In Christiansburg Garment Co. v. EEOC, 434 U.S. 412, 98 S.Ct. 694, 54 L.Ed.2d 648 (1978), *177the Supreme Court outlined the standards for granting attorney’s fees to a successful Title VII defendant:
[A] plaintiff should not be assessed his opponent’s attorney’s fees unless a court finds that his claim was frivolous, unreasonable, or groundless, or that the plaintiff continued to litigate it after it clearly became so.
Id., 434 U.S. at 422, 98 S.Ct. at 701. Thus much of the argument at the hearing was directed to the state of affairs which counsel encountered at the time of filing the suit. We had expressed doubt as to the merits of plaintiff’s individual claim in note 7, supra, in view of indications in defendant’s personnel records that plaintiff had been tardy or absent approximately 50% of the 30 working days she had been employed, and that her termination was voluntary on the advice of her attorney. There was no apparent reason for defendant’s personnel agents to misrepresent these matters in their personnel records since the action had not been instituted when the entry was made. Also, defendant’s personnel agents wouldn’t necessarily know of other litigation plaintiff was pursuing if plaintiff hadn’t told them. Mr. Phelps now states plaintiff represented to him she had “several months of experience and seniority,” and denies (as does Mr. Glenn) that he advised her to terminate her employment. This poses a unique problem, since plaintiff remains unavailable to establish whether her situation was misrepresented to counsel. Thus a determination whether plaintiff could have hoped to state a valid discrimination claim, and if not, who is responsible for filing the action, is impossible. Yet assuming, arguendo, that plaintiff affirmatively misstated her situation to Messrs. Phelps and Glenn, we may still question the thoroughness of the investigation allegedly undertaken by Mr. Phelps, particularly since defendant’s responsive pleading brought out the very points as to which Mr. Phelps now claims ignorance. However, in the absence of plaintiff we are unable to say with the requisite certainty that counsel instituted the individual suit “precipitously and with the knowledge it was groundless.
The same problem carries over into the class claims. Counsel now come forward with a list of allegedly discriminatory practices which they claim provide prima facie evidence of class discrimination. Defendant, of course, controverts the claim. Although in Christiansburg Justice Stewart cautioned against the overzealous application of “hindsight logic” in granting attorney fees, it is apparent that when a controverted claim is never heard on the merits, an assessment of its “reasonableness” is impossible due to the unavailability of hindsight. We are unable to say with conviction the class allegations in this suit were frivolous from the outset.
Because Christiansburg would appear to allow fees for an unreasonable continuation of litigation, the Court endeavored to discover when it became obvious that it would be unreasonable for plaintiff’s counsel, in light of plaintiff’s disappearance, to further litigate her claim. Messrs. Gelfond and Levin assert they did not learn of plaintiff’s disappearance until late November, and at that time advised Mr. Phelps to move for intervention. Mr. Phelps stated he was confident until late October that plaintiff could be produced,26 and did not consider her production essential until defendant’s counsel, by letter of October 24, signified an intent to proceed with the deposition October 27 regardless of the outcome of settlement negotiations.27 The evidence as to *178who knew what, and what time, is confusing and conflicting. We have no question that this action was improperly handled in several respects, but have no desire to set forth standards concerning what constitutes an “unreasonable” lack of contact with a client,28 for purposes of assessing fees against counsel. For this reason, defendant’s motion for fees will be denied.
The motion for reconsideration appears to have been filed primarily for the benefit of Messrs. Levin and Gelfond, who object to certain statements regarding “plaintiff’s counsel” in our prior order. Levin and Gel-fond wish it to be understood that their role was limited to that of advisors on class action legal issues, and although they participated directly in certain aspects of the case upon request from Mr. Phelps, they had no contact with or knowledge of plaintiff, her individual claim, or her disappearance. They contend their entry of appearance was “inartfully framed” and should have reflected their advisory status. They have submitted affidavits from six highly respected Pennsylvania attorneys attesting to their competence and ethical propriety.
References to “plaintiff’s counsel” in our prior order were inclusive of necessity, for the court does not police the respective roles of co-counsel in a case absent indications, such as have now surfaced, that such policing is necessary. We have no reason to doubt Philadelphia counsel’s version of the relative responsibilities of themselves and Fred Phelps, Chartered, with regard to the conduct of the suit; yet as they implicitly admit, it was impossible for the Court to sort out these respective roles when all pleadings indicated coequal status of all counsel.
It appears Levin and Gelfond are particularly pained by their implicit inclusion in the court’s condemnation of the settlement proposal. Both stated they had nothing to do with formulation of the settlement and, with regard to the $15,000, advised only that attorney fees could not be discussed prior to approval of any settlement. Mr. Phelps said he assumed the $15,000 mentioned at the November 3 hearing was a product of Mr. Levin’s negotiations with defendant’s counsel.29 At the very least there was such a lack of coordination among Philadelphia counsel and Kansas counsel that defendant was able to draw up a settlement and present it to the court, with the apparent approval of plaintiff’s representative, having never negotiated the terms of the proposal with anyone representing an adverse interest. While the affirmative acts taken by Gelfond and Levin with regard to the settlement may have been blameless [and we did attempt to make their “advisory” status clear in our prior order], the fact remains that all outward appearances at the time of our prior order pointed to a shared responsibility. The court must assume that counsel who enter appearances of record take pains to keep abreast of the case. We do not believe our blanket references to “plaintiff’s counsel” in the January 23 order can be fairly construed to derogate the ability of either Mr. Levin or Mr. Gelfond to prosecute with perspicacity any class action case in which they are direct participants.
We do, however, take exception to the defense of “form pleadings” commencing at page 10 of counsel’s post-hearing brief. Gelfond and Levin assert the court “was not aware of certain facts showing [they] did give the liability aspects of the case highly intensive and individualized attention.” We observe that it was impossible for the court to be aware of anything other than the fact the plaintiff filed a lawsuit *179alleging employment discrimination. While it is true, as counsel point out, that the Federal Rules of Civil Procedure sanction the use of very simple form pleadings and motions, see Rule 84, a glance at the Appendix of Forms will demonstrate that every form therein contemplates the allegation of the facts upon which the suit is based. In Peak v. Topeka Housing Authority, 78 F.R.D. 78 (D.Kan. 1978), the court undertook an analysis of a complaint functionally identical to that filed in this case, and concluded it failed to meet even the minimal notice pleading requirements of Rule 8. While we must in fairness note that Messrs. Gelfond and Levin do not appear as co-counsel in Peak or in all the other purported class actions listed in note 11, supra, in every case in which they do appear the complaint as filed is the equivalent of that filed by Mr. Phelps in Peak, and we believe each is similarly defective.
Further, in each form in the Appendix to the Federal Rules which does not contemplate the allegation of specific facts there is reference to an attached contract or agreement which gives rise to the alleged obligation. Similarly, in each Title VII complaint filed by plaintiff’s counsel (here inclusive) in this court there is referred to, and appended, a copy of the charge of discrimination filed with the EEOC. One might logically refer to this document for particulars of plaintiff’s grievance, but this would prove unavailing. In each Title VII case filed by counsel the charge submitted to the EEOC recites the same litany of alleged abuses as set forth in notes 1 and 23, supra. Thus not only is the court in these cases kept ignorant of the nature of the individual claim, the EEOC must also proceed in the dark.
The administrative prerequisites to a Title VII action were not designed solely to delay the filing of an action. The EEOC conciliation process can be a quite effective tool for resolving employment disputes, if only the agency is informed of the nature of the particular problem. When the EEOC is faced with the sort of charges Mr. Phelps prepares, its investigation cannot have any focus, and the “charge” cannot be resolved without an intensive investigation of every phase of an employer’s personnel practices. When the agency is faced with a miasma of such charges, it is little wonder its conciliation process proves ineffective.30
A further policy argument for pleading something resembling factual allegations in both the EEOC charge and the complaint is that filing of any legal charge may have a coercive effect upon a guilty defendant. Some discriminatory practices might be corrected voluntarily by the employer once they are pointed out, and backed up by the threat of investigation and suit. The possibility of an immediate and voluntary resolution of such matters is certainly preferable to a protracted struggle over them, particularly for the sake of class members who may benefit immediately.
Counsel next defend the use of “stock” interrogatories, and announce that the questions propounded in this case were designed by the EEOC for use in employment discrimination cases. While we are certain many attorneys refer to forms in conducting initial discovery, we would point out that the form should be abandoned and ignored when clearly inappropriate to the case as filed. See note 2 supra and accompanying text.
Finally, counsel defend the filing of stock class motions and briefs on tactical grounds, and state that the defendant should first be forced to voice his objections to class treatment in a responsive brief. Plaintiff can then meet these objections in a reply brief which responds with plaintiff’s view of the facts of the case. In this fashion plaintiff does not “educate defense counsel as to possible arguments against the class ac*180tion.”31 We are inclined to disapprove this sort of tactical one-upsmanship which can only serve to delay the progress of the action (the adequacy of plaintiff’s representation is thus dependent upon the inadequacy of defense counsel). The more serious problem, however, is that no reply brief, indeed, no brief of any sort giving particularized attention to the parameters of the class or the facts upon which class allegations are based has ever been filed by plaintiff’s counsel in any of the Title VII cases brought in this court. This is not a case of failure to file a timely motion, as in the case cited in counsel’s post-hearing brief. Rather it is an incident, one of many, of failure to file any individually-tailored document whatsoever. Two years after the date counsel filed six class actions simultaneously, their filings in all six actions remain indistinguishable. Defendants spend huge sums complying with discovery requests, but must engage in shadow-boxing in formulating a defense to broad allegations which may, or may not, have some basis in fact. Certainly, the fact that every complaint and motion lists the same all-inclusive catalog of wrongs “cheapens the currency” and calls into question the sincerity of the allegations. Even the “facts” now presented for the first time, which Mr. Phelps claims to have gathered since June of 1975, would not support judicial investigation of all personnel practices listed in the charge, complaint, and motion; and certainly plaintiff could not have shared in all these grievances, although it is so pleaded in the complaint. We continue to believe that, in the circumstances here presented, the filing of form pleadings evidences an inability to represent the interests of an absent class.
Two matters remain to be concluded in this action: dismissal of the named plaintiff’s claim, and notice of dismissal of the class allegations. Plaintiff’s whereabouts remain unknown. She is unrepresented, and her former counsel accuses her of misrepresenting the facts of her aborted employment. She cannot be reached at her last known address, and retains no apparent interest in the litigation she has initiated. Her claim will be, and is hereby, dismissed for want of prosecution.
In our January 23 order, we directed counsel for both sides to submit in writing, by February 7, certain information for use in determining the notice to be given potential class members of dismissal of the class claims. Defendant responded; plaintiff’s counsel did not and have not. An affidavit submitted by Mr. Phelps indicates he talked to four named former employees of defendant regarding this suit; clearly notice should be given them if they are potential members of the class sought to be certified in this case. Mr. Phelps will notify these persons informally32 and will forward to the court a written evaluation of the necessity for broader notice as requested in the January 23 order.
To recapitulate, defendant’s motion for attorney fees is denied. Plaintiff’s counsel’s motion for reconsideration does not call for a ruling, except to the extent we refuse to vacate our prior order; however, we hope the discussion above serves to clarify the role of Philadelphia counsel as de*181sired. The claim of Pamela Sue Smith is dismissed.
IT IS SO ORDERED.
Dated this 11th day of April, 1978.

. Mr. Glenn stated he told Mr. Phelps in July plaintiff could not be found. Mr. Phelps explained that his office mailed notices of depositions to plaintiff and they were not returned, so he had no reason to believe she could not be produced. No explanation was given as to how the last-minute cancellations were handled by mail. At the same time, Mr. Glenn had a private investigator looking for plaintiff. ' Mr. Phelps, in late October, retained a second investigator who, it is now asserted, once again led counsel to believe plaintiff could be located shortly. Cf. note 20, supra.


. We note that even assuming Mr. Phelps can thus explain his asserted ignorance of plaintiffs disappearance, it is thereby shown that plaintiff’s participation was not considered essential to settlement negotiations.


. We note in passing that a suit filed on Ms. Smith’s behalf by Mr. Phelps in January of 1976 remains active in state court although Mr. Phelps has not been in contact with Ms. Smith for nearly a year.


. At the March 16 hearing Mr. Phelps stated he had not known of the $15,000 figure and was surprised when Mr. Entz announced it at the November 3 hearing. Mr. Entz letter of October 24 specifically mentions this figure, and as note 6 supra demonstrates, Mr. Phelps, Jr. spoke knowingly of the “$15,000 attorney fee settlement” on October 27. Mr. Meredith, a representative of defendant, testified that he understood the $15,000 was going “strictly to the attorneys as a ripoff or payoff.”


. Counsel’s memorandum in opposition to defendant’s motion for attorney fees refers to Mr. Phelps’ feeling “justified in advising his client to initiate legal proceedings against the defendant by seeking a right-to-sue letter . .” *180We believe this is indicative of counsel’s apparent contempt for EEOC conciliation.


. Philadelphia counsel state Mr. Levin advised Mr. Phelps to “pursue these tactics and supplied him with a generalized opening brief.” Post-hearing brief of Gelfond and Levin, p. 14. The brief, as we noted in note 11 supra, is a variant of one apparently formulated by counsel having nothing to do with this case. No reply brief was filed; it is unclear whose responsibility formulation of such a brief was to be, although it certainly is implied that Mr. Phelps was to do this. It appears, then, that Philadelphia counsel saw their role in promoting class certification as rudimentary at best, for they were never called upon to formulate any original documents concerning the propriety of class treatment for use in the case.


. We do not feel it is necessary to formulate and approve formal notice to these persons. At least two are plaintiffs in other Title VII actions filed by Mr. Phelps, and we presume they are in contact with Mr. Phelps’ office for this reason. Should it eventuate that broad notice needs to be given, counsel will be requested to submit proposed forms of notice for court approval.